PATIENCE DRAKE ROGGENSACK, J.
¶ 77. (dissenting). This action was commenced on November 24, 2008, by Ellen Topolski's motion to hold Patrick Topolski in contempt of court for failing to comply with the Judgment of Divorce in two respects: (1) Patrick failed to pay her $912.88 per month from the $2,348 he has received every month in disability pension payments since December 2001; and (2) Patrick failed to pay the full equalization payment required by the Judgment of Divorce. I conclude that based upon the findings of the circuit court and the obligations created *357in the Judgment of Divorce, Patrick is not in compliance with the Judgment of Divorce as Ellen alleged.
¶ 78. I write in dissent because the majority opinion erroneously: (1) ignores the circuit court's finding of fact that the parties agreed to divide the future receipt of disability pension payments at the time of divorce; and (2) mischaracterizes the disability pension payments from the Electrical Construction Industry Pension Plan (the Pension Plan) in order to avoid the actual issue presented, i.e., whether the parties agreed to divide the disability pension payments if and when Patrick received them. Accordingly, I respectfully dissent from the majority opinion.
I. BACKGROUND
¶ 79. Patrick and Ellen were divorced after 24 years of marriage and the birth of three children. At the divorce, the parties entered into a Marital Settlement Agreement (the Settlement Agreement) that the circuit court incorporated into the Judgment of Divorce. In the Settlement Agreement, the parties stipulated to waive maintenance and to the division of their property. Patrick received the major assets of the parties: their home and "[a]ll retirement, pension, and deferred benefit accounts in his name, less the sum of $912.88 to be paid by [Patrick] to [Ellen] per month, if and when received by him." Ellen was to receive a $55,000 equalization payment as her half of the parties' equity in their home. Within 90 days of the divorce, $40,000 was to be paid, and the remaining $15,000 was to be paid within three years.
¶ 80. Apparently, Patrick paid the initial $40,000 and $5,000 of the remaining $15,000 that was due under the judgment before this action was commenced. *358After Ellen commenced this lawsuit, Patrick paid an additional $5,000. However, on July 30, 2009, when the court order now under review was entered, $5,000 remained unpaid. In addition, Patrick has not made any payments to Ellen from the $213,688 in disability pension payments he received.
¶ 81. In response to Ellen's motion, Patrick moved to "revise" the judgment, asking the court to excuse him from making monthly payments to Ellen from the disability pension. He did not deny that he had failed to make the equalization payment required by the Judgment of Divorce.
¶ 82. At the hearing, the Pension Plan under which Patrick's disability pension is paid was received as Exhibit 1. Neither party argued that a different pension plan or a pension plan with terms different from Exhibit 1 was relied upon when the Settlement Agreement was made. Both parties testified, as did an expert on pensions.
¶ 83. Ellen testified that she had heard that Patrick was receiving pension payments. She sought legal assistance to determine if this was true and if so, to determine "where my portion of it was if he was collecting it." She said she became suspicious that he was receiving pension payments because he was not working. She remarked, "I don't know how you can not work and not collect some kind of money."
¶ 84. Counsel for Patrick asked Ellen, "Ma'am, have you ever sought a qualified domestic relations order from a court to enforce your rights to have a piece of Mr. Topolski's pension?" Ellen answered, "That's why I hired an attorney."
¶ 85. Counsel for Patrick asked him about the disability pension payments:
*359Q Did you have any intent or understanding about disability benefits?
A At the time of my divorce?
Q Yes, sir.
A No.
Q You never had a conversation you can recall with her when she said when I retire or words to that effect?
A No.
Q Do you draw a distinction between a retirement time in your life or a disability time in your life?
A I retired because of a disability, that's all I can say. Normally I wouldn't. I wouldn't have retired when I did. That's all I can say.
Patrick did not testify that a disability pension was not among the pensions that were provided by the Pension Plan at the date of divorce.
¶ 86. In response to his counsel's questions, Patrick said in addition to the $2,348 in pension payments he receives each month, he also receives Social Security disability payments of approximately "2,000 bucks" per month. Patrick also said that he has an annuity worth approximately $20,000 that was "paid into over the course of the years [he] was working," which he can receive payments from when he is 59-1/2 years old. When counsel for Ellen asked, "Did you own the annuity at the time of your divorce?" Patrick responded, "It started right around that time. There *360was very little in there at that time."1 Patrick further testified that his home was assessed at $250,000 to $260,000 and that it had a mortgage of approximately $100,000.
¶ 87. At the conclusion of the hearing, counsel for Ellen submitted an exhibit showing the attorney fees that she had incurred to enforce the Judgment of Divorce.2
¶ 88. The circuit court found that Patrick was not in compliance with the Judgment of Divorce in two respects: (1) he has been receiving $2,348 per month in "benefits under his pension plan" since December of 2001 without paying Ellen $912.88 per month as the judgment required; and (2) Patrick has not made the full equalization payment for Ellen's interest in the party's home, which home was awarded to Patrick.
¶ 89. The circuit court found that the disability pension payments that Patrick has been receiving were "what had been awarded to [Ellen] per the parties' own agreement going back to the time of their divorce." Patrick had argued that the disability pension payments he was receiving were income. The court disagreed, explaining, "I disagree this is taking income from him as opposed to simply enforcing the property division itself."
¶ 90. Patrick appealed and the court of appeals reversed that portion of the circuit court order that *361related to the disability pension payments.3 The court of appeals said the issue presented was "whether those benefits are retirement or disability benefits."4 It concluded that the payments were disability benefits and therefore, Patrick was not obligated to pay any portion of it to Ellen.5
¶ 91. The court of appeals did not address the issue the case actually presents, which is whether, at the time of divorce, the parties agreed to a division of disability pension payments if and when Patrick receives them. The court of appeals did not disturb the circuit court's determination that Patrick had failed to make the full equalization payment required by the Judgment of Divorce.
II. DISCUSSION
A. Standard of Review
¶ 92. This case involves the review of the circuit court's findings of fact and the court's interpretation of the Judgment of Divorce that incorporates the Settlement Agreement of the parties. We affirm a circuit court's findings of fact unless they are clearly erroneous. Steinbach v. Green Lake Sanitary Dist., 2006 WI 63, ¶ 10, 291 Wis. 2d 11, 715 N.W.2d 195. Interpretation of a judgment is a question of law. Jacobson v. Jacobson, 177 Wis. 2d 539, 546-47, 502 N.W.2d 869 (Ct. App. 1993). Where we conclude that a judgment is ambiguous, we will defer to the circuit court's interpretation of its own ambiguous judgment. Schultz v. *362Schultz, 194 Wis. 2d 799, 808, 535 N.W.2d 116 (Ct. App. 1995). We independently interpret written documents, such as the Pension Plan, as a question of law, but benefitting from previous court interpretations. Solowicz v. Forward Geneva Nat'l, LLC, 2010 WI 20, ¶ 13, 323 Wis. 2d 556, 780 N.W.2d 111.
B. Finding of Fact
¶ 93. The circuit court found that the disability pension payments that Patrick has been receiving were "what had been awarded to [Ellen] per the parties' own agreement going back to the time of their divorce" and that her efforts were "simply enforcing the property division itself." This finding shows the circuit court's determination that the parties intended to allocate as property in their divorce the division of all payments Patrick received when he was no longer working, including the disability pension payments. This finding is not clearly erroneous; rather, it is supported by Ellen's testimony and uncontradicted by Patrick's testimony.6 Accordingly, I would affirm it. Steinbach, 291 Wis. 2d 11, ¶ 10.
C. Judgment of Divorce
¶ 94. The circuit court interpreted the Judgment of Divorce that incorporated the Settlement Agreement in light of the payments Patrick was receiving under the Pension Plan. The court utilized the testimony of both parties, an expert in pension plans, the Settlement *363Agreement and the Pension Plan. The circuit court noted that the relevant provision of the Settlement Agreement divided "[a] 11 retirement, pension, and deferred benefit accounts" in Patrick's name.
¶ 95. The circuit court determined that the disability pension payments Patrick was receiving fell within that listing. It held Patrick in contempt of court for failing to pay the full equalization payment and for failing to pay Ellen $912.88 from each $2,348 disability pension payment he received. The court ordered payment in full of amounts then due and $3,429.50 in attorney fees that this enforcement action generated.
¶ 96. On review, we must interpret the Settlement Agreement, which was incorporated into the Judgment of Divorce. If it is ambiguous because it does not separately describe disability pensions from the collective term, "all pensions," or because Patrick had no understanding about the disability pension at the time of divorce, then I will defer to the circuit court's interpretation of the Settlement Agreement because it is part of the court's own Judgment of Divorce. See Schultz, 194 Wis. 2d at 808. If the Settlement Agreement is unambiguous, then I will review what it requires independently of the decision of the circuit court. Jacobson, 177 Wis. 2d at 547.
¶ 97. Whether I defer to the interpretation of the circuit court or apply an independent review of the Judgment of Divorce as it incorporates the Settlement Agreement, I conclude that the circuit court correctly interpreted what was required under the Judgment of Divorce.
¶ 98. The Pension Plan is relevant to the interpretation of the Judgment of Divorce. Both parties agreed that it was the operative document in regard to *364the pension payments that Patrick has been receiving, even though the Pension Plan admitted into evidence is dated December 2007.
¶ 99. The Pension Plan states, "The period after you qualify for a pension under the Plan and start to receive monthly pension payments is considered Retirement."7 The Pension Plan also describes "Disability Pension" in the section entitled "ABOUT PENSION BENEFITS."8 Therefore, under the Pension Plan from which Patrick is paid, an employee achieves "retirement" once the employee receives any type of pension payments, including payments from a disability pension.
¶ 100. The Settlement Agreement covers "[a]ll retirement, pension, and deferred benefit accounts" in Patrick's name. It is beyond dispute that the disability pension payments he has been receiving are from a pension described in the Pension Plan. The parties did not exclude any type of pension payments; rather, they agreed to divide "all" pension payments "if and when" Patrick received them.
¶ 101. When reviewing the majority opinion, it is important not to lose track of the issue presented by this review. That issue is whether the parties agreed to divide the disability pension payments when they agreed to divide "all" pensions "if and when" Patrick receives payments.
¶ 102. The majority opinion never addresses this issue. Instead, the majority opinion does a clever bait- and-switch wherein it sets out an irrelevant conclusion on which its decision turns.
*365¶ 103. To explain, the majority opinion concludes that the disability pension is not divisible because it "replaces lost wages and therefore does not constitute a retirement, pension, or deferred benefit account under the Marital Settlement Agreement."9 The majority opinion concludes that "[a]s such, these payments are not assets divisible at dissolution of the marriage."10 However, whether the disability pension payments replace lost wages or are characterized as income has nothing to do with the issue presented for our review, which is whether the parties agreed to divide the disability pension payments "if and when" Patrick received them.
¶ 104. Furthermore, the amounts of the pension payments that Patrick has received from his disability pension are not comparable to the amounts payable as social security disability, which amounts are based on statute. Rather, the uncontroverted evidence shows that the amount of Patrick's pension payment was determined under the terms of the Pension Plan, based on his past years of employment. For example, the Pension Plan states, "Benefit Credit is earned for your work in Covered Employment. The amount of your pension benefit will be based on the total years of Benefit Credit you have at retirement."11 The Pension Plan further provides, "Benefit Credit is used in the calculation of the amount of your pension benefit. The monthly amount of your pension will be based on the number of Benefit Credits you have. Benefit Credit also is counted in determining eligibility for Early Retire-*366merit and Disability Pensions."12 The disability pension payments are a property right created by the Pension Plan in the same way as a property right to a normal pension is created — both are based on past years of service.13
¶ 105. Furthermore, both a normal pension and a disability pension are income to the recipient. See Barker v. Kansas, 503 U.S. 594, 603 (1992); Wis. Stat. § 71.01(13). Therefore, the majority opinion's characterization of the disability pension payments as income or lost wages is irrelevant to determining whether Patrick owed $912.88 per month from every monthly pension payment of $2,348 that he received. He owed it because the parties agreed to divide all pension payments if and when he received them.
¶ 106. To explain this latter point further, we have recognized that some disability pensions are separate property to compensate for loss of earning capacity and therefore division cannot be compelled.14 Leighton v. Leighton, 81 Wis. 2d 620, 636, 261 N.W.2d 457 (1978) (remarking that Mr. Leighton was not required to *367divide as marital property his Veterans' disability pension because it was "a federally-provided replacement for earning capacity lost by reason of injuries sustained while in military service"). Other Wisconsin appellate courts have divided disability pensions against the wishes of the primary recipient. Loveland v. Loveland, 147 Wis. 2d 605, 612, 433 N.W.2d 625 (Ct. App. 1988) (concluding that "retirement pay based on disability but which replaces 'retirement' pension and is partly computed on service longevity and rank" is divisible). However, no Wisconsin appellate decision has ever held that the parties cannot agree as part of their divorce settlement to divide disability pension payments, subject to the approval of the circuit court.
¶ 107. The Settlement Agreement now before us, which the circuit court approved by incorporating it into the Judgment of Divorce, is an agreement to divide all pensions in Patrick's name. The parties were free to divide the disability pension as they saw fit, subject to circuit court approval, and they did so.
¶ 108. Accordingly, I conclude that the circuit court correctly determined that Patrick failed to comply with the Judgment of Divorce when he did not pay Ellen $912.88 each month from the disability pension payments he received. I respectfully dissent from the majority opinion that concludes to the contrary.
III. CONCLUSION
¶ 109. I conclude that based upon the findings of the circuit court and the obligations created in the Judgment of Divorce, Patrick is not in compliance with the Judgment of Divorce in two respects: (1) Patrick failed to pay Ellen $912.88 per month from the $2,348 he has received every month in disability pension *368payments since December 2001; and (2) Patrick failed to pay the full equalization payment required by the Judgment of Divorce.
¶ 110. I write in dissent because the majority opinion erroneously: (1) ignores the circuit court's finding of fact that the parties agreed to divide the future receipt of disability pension payments at the time of divorce; and (2) mischaracterizes the disability pension payments from the Pension Plan in order to avoid the actual issue presented, i.e., whether the parties agreed to divide the disability pension payments if and when Patrick receives them. Accordingly, I respectfully dissent from the majority opinion.
¶ 111. I am authorized to state that Justice DAVID T. PROSSER joins this dissent.

It is not clear whether Patrick's annuity was disclosed at the time of divorce.


 Paragraph XIII.C. of the Settlement Agreement provided that if court enforcement of the Judgment of Divorce was required, the party who was not in compliance with the judgment would pay the other party's "actual attorney fees incurred in bringing the action."


 Topolski v. Topolski, No. 2009AP2433-FT, unpublished order, at 1-2 (Wis. Ct. App. May 5, 2010).


 Id. at 2.



 Id.



 Ellen said that she sought legal assistance to determine if Patrick was receiving pension payments and if so "where my portion of it was if he was collecting it." Patrick simply said he had no understanding about disability pension payments when the divorce was granted and that he retired due to a disability.


 Electrical Construction Industry Pension Plan (the Pension Plan), at 2.


 Id. at 12-13.


 Majority op., ¶ 6.


 Id., ¶ 46.


 Pension Plan, at 2.


 Id. at 4 (emphasis added).


 I note that the Pension Plan is an ERISA defined benefit plan. See the Pension Plan, at 2, 29, 32. Accordingly, Patrick's right to payments under the Pension Plan is an interest in the receipt of payments when the Pension Plan's conditions are met that is protected under federal law. Cent. Laborers' Pension Fund v. Heinz, 541 U.S. 739, 743 (2004); Lockheed Corp. v. Spink, 517 U.S. 882, 887 (1996).


 The majority opinion cites Leighton v. Leighton, 81 Wis. 2d 620, 637, 261 N.W.2d 457 (1978), as authority for the proposition that a disability pension replaces lost wages. Majority op., ¶ 46 n.20. However, that is not what Leighton holds. Leighton addresses lost earning capacity, not lost wages. Leighton, 81 Wis. 2d at 636.